DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/FR2018/050374, filed on 02/16/2018, which is entitled to and claims the benefit of priority of FR Patent App. No. 1751293, filed 02/17/2017. The preliminary amendment filed on 08/16/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-6, 8-13 are pending. Claims 1-6, 8-13 are under examination on the merits. Claim 7 is cancelled.  

Information Disclosure Statement
4.	The information disclosure statements submitted on 08/16/2019, and 11/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements. 
Drawings

5.	The drawing is received on 08/16/2019. This drawing is acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 08/16/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
7.	Claims 5-6 are objected to because of the following informalities: It is suggested that “CAS no. in the parenthesis" (all occurrences) be deleted, so as to engender claim language clarity. Appropriate correction is required. 
suggested that “the electron-acceptor" in line 2 of claim 6 be deleted, and “the electron-acceptor compound" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 3-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitation "the at least one compound responding to the formula (I)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 being depended on claim 3 is rejected as well. 
	Additionally, Claims 3-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites “(A) from 1 to 10% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight of the at least one compound responding to the formula (I)”, wherein applicant fails to articulate by sufficiently distinct functional language, if the recited amount of is based on the thermochromic pigment composition or the sum of (A), (B), and (C), thus claim 3 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claim 4 being depended on claim 3 is rejected as well. 
4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the limitation "the at least one compound responding to the formula (I)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Additionally, Claim 4 is  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites “(A) from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 86 to 94% by weight of the at least one compound responding to the formula (I)”, wherein applicant fails to articulate by sufficiently distinct functional language, if the recited amount of is based on the thermochromic pigment composition or the sum of (A), (B), and (C), thus claim 4 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 

11.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 9 recites the limitation "a microencapsulated" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al. (US Pub. No. 2011/0021678 A1, hereinafter “’678”).  

Regarding claims 1-2,6: ‘678 discloses a polycarbonate resin composition (Page 11, Table 1) comprising (A) at least one electron-donor organic dye compound such as  anthraquinone-based orange dye or green dye as colorant 1 or 2 (Page 11, [0183]-[0184]), (B) at least one electron-acceptor compound such as  bisphenol A polycarbonate as PC (Page 10, [0168]), and (C) at least one compound of octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate trade name Irganox 1076, as an antioxidant (i.e., stabilizer 1; Page 10, [1072]) as shown Examples 1-7 (Page 11, Table 1). 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

14.	Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US Pat. No.4,523,207 , hereinafter “’207”).  

Regarding claims 1-2: ‘207 discloses the thermochromic coating formulation (Col. 2, lines 53-57) consists of a thermochromic dye, a phenolic resin, one or more waxes and a binder (Col. 4, lines 47-51).  A preferred coating composition is as follows: 

    PNG
    media_image1.png
    163
    273
    media_image1.png
    Greyscale

		A preferred phenolic material is formula 4,4' isopropylidenediphenol having the trade name Parabis and of the structure (Col. 4, lines 66-68 to Col. 5, lines 1-7).

    PNG
    media_image2.png
    56
    185
    media_image2.png
    Greyscale

		An alternate dye for use with the Parabis phenolic resin is 2'-analino-6'-diethyl amino-3'-methyl fluoran having the trade name N102 and of the structure

    PNG
    media_image3.png
    145
    247
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-2, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “’210”) in view of Morizur et al. (US Pub. No. 2012/0202034 A1, hereinafter “’034”). 
Regarding claims 1-2: “210 teaches thermochromic pigment composition (Page 1, [0004]) comprising: (A) at least one electron-donor organic dye compound such as developers (Page 2, [0011]-[0012]; Page 3, Table 2), (B) at least one electron-acceptor compound such as fluoran based thermochromic dyes (Page 2, [0005]; Table 1; Page 15, [0062], Table 8), and  (C) light stabilizers as additives which prevent degradation of a product due to exposure to ultraviolet radiation. “210 teaches additives used to fortify the encapsulated thermochromic systems by imparting a resistance to degradation by ultraviolet light by have a dual functionality of also reducing the width of separation over the hysteresis window (Page 5, [0017]-[0018]). “210 does not expressly teach at least one compound of formula (I) as set forth. 
However,”034 teaches branched polycarbonate resin compositions (Page 1, [0001]) comprising  one or more heat stabilizers (Page 7, [0075]-[0076]) such as Irganox 1076 as hindered phenol heat stabilizer as shown below that withstand discoloration and increased melt viscosity when exposed to elevated temperatures.  These compositions are useful in the manufacture of various shaped, formed and/or molded articles (Page 1, [0001]) 



    PNG
    media_image4.png
    132
    261
    media_image4.png
    Greyscale



In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the stabilizer by ‘210 so as to include least one compound of formula (I) as taught by ‘034, and would have been motivated to do so with reasonable expectation that this would result in withstand discoloration and increased melt viscosity when exposed to elevated temperatures.  These compositions are useful in the 
It is noted that the substitution of equivalents (i.e., stabilizer) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claim 6: “210 teaches the thermochromic pigment composition (Page 1, [0004]), wherein the electron-acceptor compound is selected form the group consisting of  1-bis(4-hydroxy-3-methylphenyl) cyclohexane (CAS no.: 2362-14-3), and  2,2-bis(4-hydroxy-3-methylphenyl)propane (Bisphenol C, CAS no.: 79-97-0) (Page 2, [0012]). 

Regarding claim 8: “210 teaches a microencapsulated thermochromic pigment comprising a composition (Page 17, [0064]).  

Regarding claim 9: “210 teaches an ink composition comprising the microencapsulated thermochromic pigment (Page 17, [0064]; Page 18, [0076]). 

17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “’210”) in view of Morizur et al. (US Pub. No. 2012/020 2034 A1, hereinafter “’034”) as applied to claim 1 above, and further in view of Sekiguchi et al. (US Pub. No. 2012/0227623 A1, hereinafter “’623”). 

Regarding claim 5: The disclosure of ‘210 in view of ‘034 is adequately set forth in paragraph 16 above and is incorporated herein by reference. ‘210 in view of ‘034 does not expressly teach wherein the electron-donor organic dye is selected form the group consisting of  
	However, ‘623 teaches a liquid ink  (Page 1, [0008)comprising a leuco dye such as Blue 63 (Page 2, [0018]), a developer (Page 1, [0015]-[0016]), and a solvent (Page 2, [0019]). “623 teaches a single type of  leuco dye can be used or two or more types thereof can be mixed for use. If the leuco dye is appropriately selected, because various colors can be developed, it is also easily used in color applications. Among these, particularly suitable materials are triphenylmethane-based leuco dyes, fluoran-based leuco dyes and phenylindole phthalide-based leuco dyes (Page 2, [0018]). 
In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electron-donor organic dye by ‘210 so as to include the electron-donor organic dye such as Blue 63 as taught by ‘623, and would have been motivated to do so with reasonable expectation that this would result in providing various colors that can be developed, and easily can be used in color applications as suggested ‘623 (Page 2, [0018]).
It is noted that the substitution of equivalents (i.e., the electron-donor organic dye) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

18.	Claims 3-4, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “’210”) in view of Morizur et al. (US Pub. No. 2012/020 2034 A1, hereinafter “’034”) as applied to claim 1 above, and further in view of Kiyocharu Kawashima (US Pat. No. 5,417,748, hereinafter “’748”). 
Regarding claims 3-4,10-13: The disclosure of ‘210 in view of ‘034 is adequately set forth in paragraph 16 above and is incorporated herein by reference. ‘210 in view of ‘034 does not expressly teach the thermochromic pigment composition according to claim 1, comprising:
(A) from 1 to 10% by weight, preferably from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight, preferably from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight, preferably from 86 to 94% by weight of the at least one compound responding to the formula (I), and a writing instrument comprising an ink composition, wherein the writing instrument is selected from the group consisting of pens, friction-erasable ink pens, ballpoint pens, pencils, and chalks, wherein the writing instrument includes a friction element or an eraser.
	However, ‘748 teaches a writing instrument containing, in its own container, a color ink agent mixing at least one electron donating coloring compound selected from a group A consisting of lactone, fluoran, and  naphthospiropyran in the amount of to 2.5% by weight (Col. 8, lines 1-14, Example), and an electron accepting developing compound such as zinc salicylate or bisphenol A (Col. 2, lines 5-31) in the amount of to 5% by weight (Col. 8, lines 1-14, Example), and 91% by weight of a solvent (i.. read on amount of compound of formula I) (Col. 8, lines 1-14, Example). Moreover, the ink agent allows the achromatic operation even when it is used on a permeable surface, and is, therefore applicable to various materials such as paper, cloth, wood and plastics in addition to a whiteboard marker and the like (Col. 7, lines 34-40). Furthermore, because the ink agent  is a liquid, the embodiment can be employed in such form of writing instruments as a brush pen, fountain pen and ball-point pen, alternatively to a felt-tipped pen (Col. 7, lines 54-57) with benefit of  providing a writing instrument by using the ink agent  that allows such achromatic operation by application of water, saliva and the like, a written print can be very easily erased and/or corrected, scribbles on clothes, walls and the like, dirt adhered by misoperation can be conveniently cleaned as well, and it can be conveniently operated (Col. 7, lines 34-40). The writing instrument capable of instantly discoloring written 
In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the thermochromic pigment composition by ‘210 so as to include (A) from 1 to 10% by weight, preferably from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight, preferably from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight, preferably from 86 to 94% by weight of the at least one compound responding to the formula (I), and a writing instrument comprising an ink composition, wherein the writing instrument is selected from the group consisting of pens, friction-erasable ink pens, ballpoint pens, pencils, and chalks, wherein the writing instrument includes a friction element or an eraser as taught by ‘748, and would have been motivated to do so with reasonable expectation that this would result in providing a writing instrument by using the ink agent  that allows such achromatic operation by application of water, saliva and the like, a written print can be very easily erased and/or corrected, scribbles on clothes, walls and the like, dirt adhered by misoperation can be conveniently cleaned as well, and it can be conveniently operated (Col. 7, lines 34-40). The writing instrument capable of instantly discoloring written letters and the like by applying water thereto, enabling easy erasure and correction of letters as well as restoration of such letters that has been once erased as suggested ‘748 (Col. 1, lines 5-10). 
 
Examiner Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/11/2022